IN THE COURT OF APPEALS OF IOWA

                                    No. 18-0289
                                Filed June 20, 2018


IN THE INTEREST OF M.F.,
Minor Child,

A.F., Mother,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Decatur County, Monty W. Franklin,

District Associate Judge.



         A mother appeals the termination of her parental rights to her daughter.

AFFIRMED.



         Jenna K. Lain of The Law Office of Jenna K. Lain, P.L.L.C., Corydon, for

appellant mother.

         Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

         Shireen L. Carter of Carter Law Firm, Norwalk, guardian ad litem for minor

child.



         Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                            2


VOGEL, Presiding Judge.

       The mother appeals from an order terminating her parental rights to her

daughter, M.F.1 We conclude the mother has waived the issues she now raises

on appeal.2 The mother failed to appear at the termination hearing despite being

served with notice of the hearing. The mother’s attorney was present at the

hearing and stated the following:

                I have called my client on both her home phone and cell phone
       this morning. It was my understanding that she planned to be
       present. I do not know why she is not here, and on her behalf, I feel
       like it’s my duty to request that this matter be continued to another
       date so we can get her present.

       The court overruled the motion to continue. The mother’s attorney cross-

examined the Iowa Department of Human Service’s (DHS) witness but did not

introduce any evidence on behalf of the mother to support her alleged progress in

working toward reunification with M.F. Further, the mother did not object to the

State’s exhibits supporting termination. Accordingly, the mother has waived the

assertions she now makes on appeal.




1
  The record indicates the father’s parental rights were terminated in December 2007.
2
  In general, our prior cases have framed the issue as one of error preservation; however
it may be more accurate to view the mother’s failure to refute evidence at the termination
hearing as a waiver. See In re M.L.H., No. 16-1216, 2016 WL 4803999, at *1 (Iowa Ct.
App. Sept. 14, 2016) (finding waiver when father’s attorney did not introduce evidence nor
argue against termination); see also, In re K.J.S., No. 16-1246, 2017 WL 706373, at *3
(Iowa Ct. App. Feb. 22, 2017) (finding error properly preserved when attorney cross-
examined witness and read statement written by absent father); In re D.W., No. 14-0545,
2014 WL 2600358, at *1 (Iowa Ct. App. June 11, 2014) (finding error not preserved when
evidence not objected to and witnesses not cross-examined); In re C.T., No. 14-0243,
2014 WL 1714958, at *1 (Iowa Ct. App. Apr. 30, 2014) (finding error not preserved
although attorney was present and resisted termination); In re P.S., No. 11-0516, 2011
WL 2714169, at *1 (Iowa Ct. App. July 13, 2011) (finding error not preserved when
attorney did not offer any evidence nor object to evidence presented); In re D.K., No. 02-
0072, 2002 WL 987325, at *2 (Iowa Ct. App. May 15, 2002) (finding waiver when mother
did not attend to answer court’s statutory inquiry).
                                          3


       Even if error had been preserved or waiver had not occurred by the mother’s

counsel being present and resisting the termination through cross-examination, we

affirm the district court’s ruling. We review termination proceedings de novo, giving

weight to, but not being bound by, the district court’s fact findings. In re M.W., 876
N.W.2d 212, 219 (Iowa 2016). There must be clear and convincing evidence of

the statutory grounds for termination. Id.

       On June 9, 2016, M.F., born 2003, was removed from her mother’s custody

upon allegations of domestic violence by the mother’s paramour. M.F. was placed

with her grandmother, but was removed from that placement after the DHS

received allegations M.F. was sexually abused by her uncle. M.F. then moved

between shelters and foster care, and at the time of the termination hearing resided

in a resident group home. For approximately one year, the mother failed to

address the substance-abuse (methamphetamine and alcohol), mental-health,

and domestic-violence issues prevalent in her life. Instead, the mother left the

state in November 2016 for Missouri. The mother has an active warrant for her

arrest stemming from a public intoxication conviction in Decatur County in 2017

because she absconded before she served her forty-eight hour sentence. She

failed to maintain contact with DHS so as to participate in offered services and

arrange for contact and in-person visits with M.F. She has been largely absent

from M.F.’s life since her move to Missouri.
                                             4


       Upon our review of the record, there is clear and convincing evidence

supporting each ground for termination.3 The mother had not had face-to-face

interaction with M.F. for over six months and left her to live in a residential group

home, where she receives services for the issues she has had to struggle with as

a result of the turbulent life the mother has exposed her to. After the mother moved

to Missouri, any contact between the two was incidental as the mother did not show

any intent to place M.F.’s needs above her own.

       Accordingly, there is clear and convincing evidence the mother has not

maintained significant and meaningful contact with M.F. within the meaning of Iowa

Code section 232.116(1)(e). There is also no evidence that it would be in M.F.’s

best interests, within the meaning of section 232.116(2), to maintain a parent-child

relationship with the mother. M.F. needs stability, and moving to Missouri to live

with her mother, who has not addressed her own substance-abuse or mental-

health issues, is not the answer. Finally, the strong bond between the mother and

the child does not apply.       Section 232.116(3)(c) provides the court need not

terminate the parent-child relationship if doing so would be detrimental due to the

closeness of the relationship. We agree with the district court that the relationship

was more harmful than beneficial, and M.F. resisted termination only to help or

protect her mother, not herself. Even so, the statutory exception is permissive and

not mandatory. See In re C.K., 558 N.W.2d 170, 174 (Iowa 1997). M.F. is




3
  The mother’s parental rights were terminated under Iowa Code section 232.116(1)(b),
(d), (e), (f) and (l) (2017). We adopt the findings as our own and affirm the termination as
to each ground.
                                         5


addressing her issues in the group home, and she needs safety and stability rather

than the uncertainty surrounding placement with the mother.

       M.F. should not have to wait any longer for her mother to become a

responsible parent. See In re L.L., 459 N.W.2d 489, 495 (Iowa 1990) (“Children

simply cannot wait for responsible parenting. Parenting . . . must be constant,

responsible, and reliable.”).   Accordingly, the judgment of the district court is

affirmed without further opinion pursuant to Iowa Court Rule 21.26(1)(b), (d), and

(e).

       AFFIRMED.